Title: To Benjamin Franklin from Pierre André Gargaz, 14 February 1779
From: Gargaz, Pierre André
To: Franklin, Benjamin


Monsieur
A Toulon le 14 fevrier 1779.
Je crois que si les deux Manuscrits, ci très humblement joints, etoient imprimez, ensemble ou separement, et anoncez au Public, il s’en rependroit beaucoup dans plusieurs Païs, par le möien de la vente, et fairoient un trez bon efect pour etablir une Paix perpetuele entre les Etats unis de L’Amerique, les Anglois, et les françois; et meme entre tous les souverains de l’Europe et leurs voisins. Si vous étes de mon avis je vous demande la grace, Monsieur, de les faire imprimer, anoncer et rependre dans le public autant qu’il vous sera possible./.
Pierre André Gargaz.forçat numero 1336.
A Monsieur Monsieur franklin, Envoyé par les Etats unis de l’amerique. a Paris.
 
Endorsed: Project of Universal Peace by a Galley Slave
Notation: Gargaz 4 Fevr. 1779.—
